15‐2276‐cr 
U.S. v. Sawyer 
 
                  United States Court of Appeals
                      for the Second Circuit
                                         
                              AUGUST TERM 2017 
                               No. 15‐2276‐cr 
                                         
                                         
                          UNITED STATES OF AMERICA, 
                                   Appellee, 
                                         
                                       v. 
                                         
                                JESSE SAWYER, 
                             Defendant‐Appellant. 
                                         
                           ARGUED: APRIL 12, 2018 
                          DECIDED: OCTOBER 26, 2018 
 
 
Before:     JACOBS, POOLER, Circuit Judges, CRAWFORD, Chief District Judge.1 
 
      Appeal from an amended judgment of the United States District Court for 
the Northern District of New York (D’Agostino, J.) resentencing Appellant Jesse 
Sawyer subject to our previous decision finding his original sentence 
substantively unreasonable.  Sawyer challenges his new sentence on 
reasonableness and law‐of‐the‐case grounds.  By order of July 30, 2018, we 
affirmed the decision.  We now explain why we did so. 
 
      Affirmed. 
 


 Geoffrey W. Crawford, Chief Judge of the United States District Court for the 
1

District of Vermont, sitting by designation. 
      Chief District Judge Crawford dissents in a separate opinion. 
                             ____________________ 

                         BRUCE R. BRYAN, Syracuse, N.Y., for Defendant‐
                         Appellant. 
 
                         STEVEN D. CLYMER, Assistant United States Attorney 
                         (Lisa M. Fletcher and Michael D. Gadarian, Assistant 
                         United States Attorneys, on the brief), for Grant C. 
                         Jaquith, United States Attorney for the Northern District 
                         of New York, New York, N.Y., for Appellee. 
 
DENNIS JACOBS, Circuit Judge: 

       Jesse Sawyer, having pled guilty to sexual exploitation of children and 
receipt of child pornography, was originally sentenced primarily to 30 years in 
prison and a lifetime of supervised release.  We ruled that that sentence was 
shockingly high given Sawyer’s harrowing upbringing and comparatively low 
danger to the community, and remanded to the district court for resentencing.  
The district court disagreed with our analysis but found that Sawyer’s exemplary 
record as an inmate justified a reduction to 25 years.  Sawyer returned the matter 
to our docket, challenging his new sentence on both reasonableness and law‐of‐
the‐case grounds.  By order of July 30, 2018, we affirmed Sawyer’s new sentence.  
We now explain that we did so because the district court effectively complied 
with our instruction to significantly reduce Sawyer’s sentence and because that 
sentence is now within the realm of reasonableness. 
        
                                  BACKGROUND 
                                            
       In 2014, defendant Jesse Sawyer pled guilty to two counts of sexual 
exploitation of children in violation of 18 U.S.C. § 2251(a) and one count of 
receipt of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 
2256(8)(A).  The sexual exploitation charges arose out of approximately 30 
cellphone photos taken by Sawyer of two girls, aged 4 and 6.  The girls had close 
relationships with Sawyer.  The photos depicted the children’s genitals.  Sawyer 
                                        2
kept the photos and there was no evidence that he took any steps to distribute 
them to third parties.  The count of receipt of child pornography concerned 
images that Sawyer downloaded from the Internet. 
        
       Each sexual exploitation charge carried a fifteen‐year mandatory minimum 
sentence and a maximum of 30 years.  See 18 U.S.C. § 2251(e).  The receipt of 
child pornography count carried a mandatory minimum sentence of five years 
and a maximum of 20 years.  See 18 U.S.C. § 2252A(b)(1).  The guideline range 
for the three sentences was the combined maximum of 80 years.  See United 
States Sentencing Guidelines Manual (“USSG”) § 5G1.1(a) (“Where the 
statutorily authorized maximum sentence is less than the minimum of the 
applicable guideline range, the statutorily authorized maximum sentence shall 
be the guideline sentence.”).  In the absence of these statutory limitations, the 
guidelines would have called for a life sentence.  See USSG §§ 2G2.1, 2G2.2, 
4B1.5. 
        
       The presentence report and the defendant’s sentencing memorandum 
described Sawyer’s personal history of abuse as a child.  By age seven, he was 
repeatedly subjected to sexual abuse, including rape, with the approval and even 
encouragement of his parents and other family members.  By age 10, he was 
introduced to drugs and alcohol.  He and his siblings were never shielded from 
their adult relatives’ sexual promiscuity and frequent drug use; they were, in 
fact, encouraged to participate.  As well, Sawyer’s father beat him, at one point 
with such ferocity that Sawyer lost control of his bowels. 
        
       At the original sentencing, the judge described the defendant’s childhood 
as “a childhood that never was,” “horrid [and] nightmarish,” and marked by 
“incredible sadness.”  Transcript of Sentencing, July 7, 2015, at 30–31.  The judge 
noted that a psychologist retained by the defense described Sawyer as a 
moderate to high risk to reoffend.  She found that he presented a significant 
danger to the community because he had “an inadequate and distorted 
perception of rape and child molestation.”  Id. at 32.  She expressed great concern 
for the violation of trust and victimization of the two girls.  She stated, “I can’t 
excuse what you did.  I take into consideration your life but I can’t excuse that 


                                         3
darkness in your heart and soul that made you prey upon two innocent 
children.”  Id. at 35. 
        
       The original sentence was primarily 30 years imprisonment‐‐15 years on 
each sexual exploitation of children count, to run consecutively, and five years on 
the receipt of child pornography count, to run concurrently‐‐and supervised 
release for the rest of his life thereafter.  He appealed that sentence to us in 2016, 
contending that it was both procedurally and substantively unreasonable.  We 
rejected the claims of procedural unreasonableness.  United States v. Sawyer, 672 
F. App’x 63, 64–65 (2d Cir. 2016) (summary order).  We concluded, however, that 
the 30‐year sentence was substantively unreasonable.  Id. at 65–67.  It was 
insufficiently justified by concerns of public protection because Sawyer had no 
history of sexual assault with these victims or other children, and there was no 
specific evidence of such future risk.  While Sawyer violated both children by 
exposing them to the camera and touching them in the process, there was no 
evidence‐‐and the government does not suggest‐‐that he engaged in penetrative 
sexual assault in any form.  A 30–year sentence would have been appropriate for 
“extreme and heinous criminal behavior,” and the conduct in this case did not 
rise to such a level.  Id. at 66. 
        
       In remanding the case for resentencing, we also identified a specific 
shortcoming in the district court’s consideration of the sentencing factors set out 
at 18 U.S.C. § 3553(a).  We noted that “the district court clearly failed to give 
appropriate weight to a factor listed in Section 3553(a) that should have 
mitigated the sentence substantially: the history and characteristics of the 
defendant.”  Sawyer, 672 F. App’x at 67 (internal quotation marks omitted).  
“Particularly given Sawyer’s scant criminal history (he was scored within the 
Criminal History Category of I), the deplorable conditions of his childhood 
should have militated in favor of a sentence less severe than the one imposed.”  
Id.  We concluded that the defendant’s own extraordinary history of childhood 
abuse and the expert testimony that the unresolved and untreated trauma 
therefrom contributed to the commission of the offense would justify “not just a 
departure from the Guidelines, but a significant one indeed.”  Id.  We vacated the 
sentence and remanded to the district court using the procedure described in 
United States v. Jacobson, 15 F.3d 19 (2d Cir. 1994).  
                                          4
       At the July 7, 2017 resentencing hearing, the district judge expressed in 
detail her disagreement with our decision: “surely . . . anyone reviewing the 
sentence would conclude, as I did, that it was substantively reasonable.”  App’x 
at 235.  She had not thought she “was doing anything that could be considered 
shockingly high.”  Id. at 237.  In particular, she noted that nothing in our decision 
convinced her to revisit her conclusions regarding the relevance of Sawyer’s 
childhood or his likely danger to the community.  In sum, she remained of the 
view that “that sentence was an appropriate one and is sufficient but not greater 
than necessary to meet the goals of sentencing.”  Id. at 264.  All that said, the 
judge nevertheless reduced Sawyer’s sentence by five years to account for his 
“extraordinary post‐sentencing rehabilitative efforts.”  Id. 
        
       Sawyer returned this case to our docket by a letter of July 14, 2017. 
                                             
                                     DISCUSSION 
                                             
       Sawyer’s primary challenge to his new sentence is that it fails to comply 
with our previous mandate.  We disagree. 
        
       The mandate rule, a component of the law of the case doctrine, requires 
district courts to comply with our holdings regarding that case.  See Burrell v. 
United States, 467 F.3d 160, 165 (2d Cir. 2006).  Issues implicitly or explicitly 
decided on appeal are not open for contrary ruling on remand.  Id.  The district 
court retains authority over issues not addressed on appeal, but where an 
appellate court has resolved an issue, the district court is not empowered to 
ignore or reject the appellate court’s disposition of the issue.  Id. 
        
       Our previous review of Sawyer’s sentence ruled that a 30‐year term of 
imprisonment was “shockingly high,” see United States v. Broxmeyer, 699 F.3d 
265, 289 (2d Cir. 2012), in light of Sawyer’s circumstances, and thus substantively 
unreasonable.  The law of this case is thus that a 30‐year term of imprisonment is 
substantively unreasonable, and the mandate required a substantial reduction.  
The sentencing judge reduced Sawyer’s prescribed term of imprisonment by five 
years‐‐one‐sixth‐‐which is undoubtedly substantial.  
        
                                          5
       At the resentencing hearing, the district court expressly rejected our 
reasoning, which was odd and regrettable.  But our mandate did not bar her 
from doing so.  The scope of our mandate must be understood in terms of the 
scope of our authority to review a district court’s decisions.  In reviewing 
sentences for substantive reasonableness, we are “particularly deferential.”  
United States v. Thavaraja, 740 F.3d 253, 259 (2d Cir. 2014) (internal quotation 
marks omitted).  We only “patrol the boundaries of reasonableness,” United 
States v. Cavera, 550 F.3d 180, 191 (2d Cir. 2008), taking care not to “substitut[e] 
our own judgment for that of district courts” by undertaking our own 
rebalancing of sentencing factors, Broxmeyer, 699 F.3d at 289.  Our mandate did 
not require the district judge to weigh the sentencing factors in the way we 
would have done, so long as she brought the sentence within the (elastic) bounds 
of reasonableness. 
        
       It is not unheard of for a district judge to disagree with an appellate ruling.  
But it is not necessary that a district judge should endorse our decisions.  The 
mandate rule only “compels compliance.”  United States v. Ben Zvi, 242 F.3d 89, 
95 (2d Cir. 2001) (internal quotation marks omitted).  The district judge in this 
matter may have complied under protest, but she complied nevertheless.  It was 
doubted, but it was done. 
        
       On this second appeal, Sawyer continues to protest the reasonableness of 
his sentence, but we cannot bring ourselves to call it shocking under governing 
law.  He faced a mandatory minimum of fifteen years.  Regrettably, twenty‐five 
years is no great departure from sentences routinely imposed in federal courts 
for comparable offenses.  See, e.g., United States v. Smith, 697 F. App’x 31, 31–32 
(2d Cir. 2017) (summary order); United States v. Rafferty, 529 F. App’x 10, 12–14 
(2d Cir. 2013) (summary order); United States v. Ketcham, 507 F. App’x 42, 43–45 
(2d Cir. 2013) (summary order); United States v. Levy, 385 F. App’x 20, 21, 24–25 
(2d Cir. 2010) (summary order).  “In 2010‐‐the most recent year for which data is 
available‐‐the average sentence for production of child pornography was 267.1 
months, or approximately 22 years.”  United States v. Brown, 843 F.3d 74, 92 (2d 




                                          6
Cir. 2016) (Pooler, J., dissenting).  The sentence is barbaric without being all that 
unusual.2 
        
                                    CONCLUSION 
                                             
       For the foregoing reasons, the judgment of the district court is 
AFFIRMED. 




2 Sawyer does not challenge his permanent supervised release, so we do not 
opine on it.
                                      7
CRAWFORD, Chief District Judge, dissenting: 

        I agree in every respect with the majority’s description of the facts in the 
case and the reasoning that led the panel to declare the original 30‐year sentence 
to be substantively unreasonable.  The majority accurately identifies the 
deficiencies in the original sentence which led to reversal.  These were 
insufficient justification for such a long sentence by concerns of public protection 
and the sentencing court’s failure to give appropriate weight to the defendant’s 
history and characteristics.  These are among the factors commonly considered 
by sentencing courts in reaching sentencing decisions under 18 U.S.C. § 3553.  
The panel ruled that the district court failed to give sufficient weight to these 
factors.  The case was remanded for resentencing in a manner consistent with our 
decision.   
         
        On resentencing, the district court declined to give any additional weight 
to either of the factors we identified.  The majority accurately describes the 
district court’s rejection of the appeals court ruling.  I intend no criticism of the 
trial judge.  She was candid about the reasons for her decision and recommended 
that the case be referred to another judge if we were to conclude that she erred in 
rejecting our first ruling.  That was an appropriate course of action, and we can 
ask no more of a judge who cannot in good conscience follow an appellate 
ruling.  
         
        What we cannot do—and where I part company with the majority—is to 
fail to enforce our original ruling.  Had the district court resentenced the 
defendant to the same 30‐year sentence, I have no doubt that the other panel 
members would have joined me in reversing and referring the case to another 
district judge for a second resentencing.  It is not necessary to agree with an 
appellate ruling, but under any system of the rule of law it is necessary to follow 
it.    
         
        On resentencing in this case, the district court merely changed the subject.  
After rejecting our decision, the court found another, previously unavailable 
reason to impose a reduced sentence.  In the district court’s view, the defendant’s 
two years of model conduct within the prison system after his original 
sentencing justified a five‐year reduction of sentence.  This new factor led the 
court to impose a 25‐year sentence in place of the original 30 years. 
                                          1
        
       The majority is prepared to accept the new sentence as reasonable in 
length and, in effect, call it a day.  I am not.  The new sentence still fails to take 
into proper consideration the two § 3553(a) factors we singled out as the basis for 
reversal.  That the defendant has since demonstrated other reasons for a reduced 
sentence is an entirely separate development that fails to justify the district 
court’s refusal to follow the original mandate.  At this time, we still do not know 
how a district court which followed the mandate—by giving significant 
downward weight to the two § 3553(a) factors we identified—would sentence 
this defendant.  What all three members of this panel unanimously identified as 
significant substantive errors in the original sentencing decision remain 
uncorrected.  These errors continue to form the primary basis for the new 
sentence.    
        
       The issue that separates us is not trivial or confined to the facts of this case.  
It goes directly to our authority to supervise the sentencing process.  In the years 
between adoption of the federal sentencing guidelines in 1987 and the decision of 
the Supreme Court in United States v. Booker, 543 U.S. 220 (2005), review for 
substantive unreasonability was available principally for considering the scope 
and extent of a departure from the guidelines.  Id. at 261.  With the arrival of the 
current regime of advisory guidelines, the Supreme Court expanded the reach of 
substantive unreasonability review to cover all sentences.  Id. at 260.     
        
       As Booker and subsequent cases make clear, substantive unreasonability is 
the vehicle through which we review the district court’s performance in 
addressing and weighing the sentencing factors identified in 18 U.S.C. § 3553(a).  
The district court must identify the relevant factors and weigh and balance them 
appropriately.  The judge “must adequately explain the chosen sentence to allow 
for meaningful appellate review and to promote the perception of fair 
sentencing.”  Gall v. United States, 552 U.S 38, 50 (2007).  In reviewing this 
decision, the appeals court applies an abuse of discretion standard.    
        
       The process of review is carefully described in United States v. Cavera, 
550 F.3d 180 (2d Cir. 2008).  It has two parts.  We look first at the reasons given by 
the district court to explain its decision.  Giving reasons is mandatory.  “Most 
obviously, the requirement helps to ensure that district courts actually consider 


                                            2
the statutory factors and reach reasoned decisions.”  Id. at 193.  Requiring a 
statement of the courts’ reasoning encourages public confidence in federal courts 
and the fair administration of justice.  Id.; Rita v. United States, 551 U.S. 338, 356 
(2007) (“Confidence in a judge’s use of reason underlies the public’s trust in the 
judicial institution.”).  Moreover, in the absence of reasons, appellate review of 
the basis of the decision is severely hampered.  “We cannot uphold a 
discretionary decision unless we have confidence that the district court exercised 
its discretion and did so on the basis of reasons that survive our limited review.  
Without a sufficient explanation of how the court below reached the result it did, 
appellate review of the reasonableness of that judgment may well be 
impossible.”  Cavera, 550 F.3d at 193.  
         
        We then consider whether the § 3553(a) factors, on the whole, justify the 
sentence.  After Booker, it is a constitutional  necessity that the sentencing court 
make its own determination, informed but not constrained by the sentencing 
guidelines, about the appropriate length of the sentence.  Under an abuse of 
discretion standard, we defer to the district court and affirm all sentences except 
those falling outside of the “broad range” warranted by the totality of the 
circumstances.  United States v. Jones, 531 F.3d 163, 174 (2d Cir. 2008).  We may 
not substitute our preferred sentence for the district court’s.  “The fact that the 
appellate court might reasonably have concluded that a different sentence was 
appropriate is insufficient to justify reversal of the district court.”  Gall, 552 U.S. 
at 51.  Deference to the district court makes reversal on grounds of substantive 
unreasonability relatively rare, but it does not eliminate meaningful review of 
the reasons for a sentence.  
         
        Applying these general statements to the facts in this case reveals that the 
sentencing process went awry following the first appeal.  At the first sentencing, 
the district court identified three § 3553(a) factors which guided the sentencing 
decision: the defendant’s history of extreme childhood abuse, the future danger 
he posed to children, and the serious harm which results from downloading 
images of child pornography.  In the district court’s view,  these factors 
supported a sentence of 30 years.  In particular, the district court gave minimal 
weight to the defendant’s lengthy history of childhood abuse.  The district court 
concluded, “I can’t excuse what you did.  I take into consideration your life but I 
can’t excuse that darkness in your heart and soul that made you prey upon two 


                                           3
innocent children.”  Joint Appendix (“J.A.”) 167.  The court imposed a 30‐year 
sentence, which represented a variance down from the 80‐year guideline range.1 
        
       We disagreed with the weight the district court assigned to the defendant’s 
personal history and his future dangerousness.  We followed Cavera in 
“consider[ing] whether the [§ 3553(a) factors], as explained by the district court, 
can bear the weight assigned [them] under the totality of circumstances in the 
case.” United States v. Sawyer, 672 F. App’x 63, 65 (2d Cir. 2016) (quoting Cavera,  
550 F.3d at 191).  Applying an abuse‐of‐discretion standard, we determined that 
the § 3553(a) factors the district court addressed did not “appear remotely 
sufficient to support imposing such a sentence on a person who shared no 
images with others, possessed fewer images than defendants in typical cases, and 
did not have sex with the victims or any other underage persons.”  Id. at 65–66. 
 
       Our original ruling set no parameters on the length of the second sentence.  
It did not propose an alternative sentence.  It did not presume to instruct the 
district court as to the relative significance of the § 3553(a) factors.  It required 
only that the district court reconsider its overreliance on future danger to the 
community and the insufficient weight given to the defendant’s history and 
personal characteristics.  In the panel’s view, these factors should have resulted 
in significant down weight in the sentencing decision.  In remanding the case for 
resentencing, we identified these issues explicitly: “In light of the district court’s 
overreliance on Sawyer’s danger to the community, and its failure to afford 
sufficient weight to Sawyer’s history and personal characteristics, settled law 
dictates that the sentence be vacated on grounds of substantive 
unreasonableness.”  Sawyer, 672 F. App’x at 67.   
 
       On resentencing, the district court declined to follow this clear mandate.  
The district court addressed both factors and found no reason to change its mind.  
In addressing the defendant’s history as a victim of abuse, the court stated, “On 
the mandate, the issue, failure to afford sufficient weight to the way you were 
raised in determining your sentence, looking at the fact that I departed by 50 

      1 The guideline range in this case would have been a life sentence except 
that the maximum statutory penalty was 80 years.  The defendant’s total offense 
level was 43.  Although he had zero criminal history points, the sentencing table 
provides for a life sentence for all offense level 43 cases.   
                                          4
years from the [80 year] guideline range, I still can’t say in good conscience that 
my sentence at that time was substantively unreasonable.”  J.A. 258.  
 
       Turning to the question of danger to the community, the district court 
stated, “I felt that there was a lot of evidence in the record, and I still feel that 
way, to convince me that you continue to be a danger to the community.”  J.A. 
258.  The court noted that there were two victims and that the defendant had fled 
to Florida following discovery of the crime.  The court also referred to his arrest 
at ages 19 and 23 for misdemeanor charges of endangering the welfare of a 
child.2  The court pointed to the report of the defense psychologist, who 
described the defendant’s risk of re‐offense as moderate to high and further 
described him as being aroused by young children and failing to respect the 
boundaries which protect children from sexual abuse.  In sum, the judge 
announced that she had not changed  her views since the original sentencing:  
        
       Although  the  Court  of  Appeals  disagreed,  I  did  feel  that  I  fully 
       considered a multitude of factors in imposing the prior sentence of 30 
       years.    I  still  believe  that  sentence  was  an  appropriate  one  and  is 
       sufficient  but  not  greater  than  necessary  to  meet  the  goals  of 
       sentencing. 
 
J.A. 264.   
 
       This case poses a fundamental question of court governance.  Following an 
appellate court’s determination that a sentence is substantively unreasonable 
because it fails to give weight to specific § 3553(a) factors, is the district court free 
on remand to take a second look and decline to change its original position?  The 
only answer consistent with the mandate rule is that the decision of the panel 

      2  As the district court stated, no details were available concerning these 
misdemeanor charges which did not result in convictions.  In both cases, the 
defendant was also charged with disorderly conduct.  He contends that the 
endangerment charges concerned underage drinking by one or more of his 
teenage companions.  This is a plausible explanation in light of the related 
disorderly conduct charges, but not one that can be verified.  What is clear is that 
there is no indication that these misdemeanors were sexual in nature or involved 
small children.  
                                            5
must be followed.  Briggs v. Pennsylvania R. Co., 334 U.S. 304, 306 (1948) (“In its 
earliest days this Court consistently held that an inferior court has no power or 
authority to deviate from the mandate issued by an appellate court.  The rule of 
these cases has been uniformly followed in later days . . . .” (citations omitted)); 
In re Ivan F. Boesky Sec. Lit., 957 F.2d 65, 69 (2d Cir. 1992).  How much to change 
the sentence based on the factors identified in the mandate lies within the 
sentencing discretion accorded to the district courts.  But that discretion does not 
extend to the outright rejection of the mandate which occurred in this case.  
         
        The remaining question is whether finding some other basis for a reduced 
sentence prevents a second reversal.  Such a rule would tend to reduce the role of 
the appellate court to passing on the length of the sentence only.  That limitation 
is inconsistent with Booker, Gall, and Cavera, which identify the role of the appeals 
court in reviewing the reasons for the sentence, especially those derived from 
§  3553(a), and determining whether these reasons, considered as a whole, 
support the sentence.  Cf. Gall, 552 U.S. at 47 (rejecting a “rigid mathematical 
formula” for reasonableness that compared the length of the sentence to the 
Guidelines because the relative weight of factors cannot be quantified as a 
percentage of the term).  In this regard, the majority’s determination that a one‐
sixth reduction of the original sentence is sufficient to render the sentence 
reasonable is unpersuasive.  The consideration of qualitative reasons for the 
sentence – not the specific term of years – lies at the heart of the process of review 
of sentencing decisions for substantive unreasonability.   
 
        This panel’s prior mandate was that the two primary factors that the 
district court relied upon in fashioning the original sentence did not receive the 
proper weight.  That error placed the sentence beyond the broad scope of 
discretion accorded to district courts.  On remand, the district court declined to 
follow this decision by according some weight to these factors.  The district 
court’s actions mean that these factors still have not received consideration in a 
manner consistent with the mandate.  The district court enjoys wide discretion in 
deciding how much weight to assign to the two factors.  It would thus be 
difficult to quarrel with a decision following remand that the factors changed the 
sentence only a little.  But the fact that our ruling did not alter the manner in 
which the district court viewed these factors at all is a glaring indication that its 
consideration of them remains unchanged and out of balance.    


                                          6
        
       At the risk of repetition, I return to the directive in Cavera to examine the 
reasons given by the district court for a sentence.  The critical issue is not whether 
the term of years is too long or too short.  It is whether the reasons given by the 
sentencing judge can reasonably support the sentence.  Here, we have already 
considered the principal reasons offered at both sentencings and found them to 
be insufficient to support the original sentence.  That sentence has been re‐
imposed—reduced only by an unrelated factor not previously available.  By 
failing to enforce its original mandate, the majority denies the defendant a 
sentence that fairly addresses the reasons which we previously identified as 
critical to a just sentence.       
 
       For these reasons, I respectfully dissent. 
 

 




                                           7